DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/2/21 is acknowledged.
Applicant’s cancellation of claims 11-17 in the reply filed on 3/2/21 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a centering mechanism in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-10 and 18, 20-21, 23-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiner (U.S. Pub No. 20040230161).
Regarding claim 1, Zeiner anticipates An access assembly comprising: an instrument valve housing (100, 110) including upper (110) and lower housing (100) sections and defining a cavity; and a valve assembly (Fig.2, 2A)  disposed within the cavity of the instrument valve housing (100, 110), the valve assembly (Fig.2, 2A) including: a guard assembly (40)  including a plurality of guard sections (the 4 parts of 40 as seen in Fig.2) and a seal assembly (5, 4a-4d) disposed adjacent to the guard assembly (40), the seal assembly (4a-4d) including first (4c), second (4d), third (4a), and fourth seal sections (4b), wherein the first seal section (4c) is nested within the second seal section (4d), the first (4c) and second seal sections (4d) are nested within the third seal section (4a), and the first (4c), second (4d), and third seal sections (4a) are nested within the fourth seal section (4b) (Annotated Fig.2 below).

    PNG
    media_image1.png
    426
    504
    media_image1.png
    Greyscale

Regarding claim 3, Zeiner anticipates wherein the seal assembly (5, 4a-4d) includes more than four seal sections (5, 4a-4d)(Fig.2A, Fig.4). The assembly 5 goes into 3 which is another section.  Alternatively, each section (5, 4a-4d) could be interpreted as including N number of sections as section is interpreted as a portion.
Regarding claim 4, Zeiner anticipates wherein the first, second, third, and fourth seal sections (seal segments 4/4a-4d) are formed of polyisoprenes or silicone elastomers ([0027]).
Regarding claim 5, Zeiner anticipates wherein the fourth seal section (4b)is connected to the third seal section (4a) by a first connector portion (the top of 4b connects to the bottom of 4a), the third seal section (4a) is connected to the second seal section (4d) by a second connector portion (top portion of 4a connects to bottom portion of 4d), and the second seal section (4d) is connected to the first seal section (4c) by a third connector portion (top portion of 4d connects to bottom portion of 4c)(Fig.2, Fig.2A).

Regarding claim 9, Zeiner anticipates wherein an inner edge of each of the first (4c), second (4d), third (4a), and fourth seal sections (4b) defines a V-shape ([0018]-cone shape)(Fig.2A; location of 5 is V-shaped). The inner edge forms a cone shape which essentially is also a V-shape.
Regarding claim 10, Zeiner anticipates wherein the V-shape includes an angle from about one hundred eighty degrees to about two hundred seventy-five degrees ([0018]- 180-270 degrees).
Regarding claim 18, Zeiner anticipates a seal assembly for use in an instrument valve assembly, the seal assembly comprising: First (4c), second (4d), third (4a), and fourth seal sections (4b), wherein the first seal section (4c) is nested within the second seal section (4d), the first (4c) and second seal sections (4d) are nested within the third seal section (4a), and the first (4c), second (4d), and third seal sections (4a) are nested within the fourth seal section (4b) (Annotated Fig.2 below).

    PNG
    media_image1.png
    426
    504
    media_image1.png
    Greyscale

	Regarding claim 20, Zeiner anticipates wherein the seal assembly (5, 4a-4d) includes more than four seal sections (5, 4a-4d)(Fig.2A, Fig.4). The assembly 5 goes into 3 which is another section. The assembly 5 goes into 3 which is another section.  Alernatively, each section (5, 4a-4d) could be interpreted as including N number of sections as section is interpreted as a portion.
	Regarding claim 21, Zeiner anticipates a valve assembly for use in an access assembly, the valve assembly comprising: a guard assembly (40)  including a plurality of guard sections (the 4 parts of 40 as seen in Fig.2) and a seal assembly (4a-4d) disposed adjacent to the guard assembly (40), the seal assembly (4a-4d) including first (4c), second (4d), third (4a), and fourth seal sections (4b), wherein the first seal section (4c) is nested within the second seal section (4d), the first (4c) and second seal sections (4d) are nested within the third seal section (4a), and the first (4c), second (4d), and third seal sections (4a) are nested within the fourth seal section (4b) (Annotated Fig.2 below).


    PNG
    media_image1.png
    426
    504
    media_image1.png
    Greyscale

	Regarding claim 23, Zeiner anticipates wherein the seal assembly (5, 4a-4d) includes more than four seal sections (5, 4a-4d)(Fig.2A, Fig.4). The assembly 5 goes into 3 which is another section.  The assembly 5 goes into 3 which is another section.  Alernatively, each section (5, 4a-4d) could be interpreted as including N number of sections as section is interpreted as a portion.
	Regarding claim 24, Zeiner anticipates wherein the first, second, third, and fourth seal sections (seal segments 4/4a-4d) are formed of polyisoprenes or silicone elastomers ([0027]).
	Regarding claim 25, Zeiner anticipates wherein the fourth seal section (4b)is connected to the third seal section (4a) by a first connector portion (the top of 4b connects to the bottom of 4a), the third seal section (4a) is connected to the second seal section (4d) by a second connector portion (top portion of 4a connects to bottom portion of 4d), and the second seal section (4d) is connected to the first seal section (4c) by a third connector portion (top portion of 4d connects to bottom portion of 4c)(Fig.2, Fig.2A).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner (U.S. Pub No. 20040230161).
Regarding claim 2, the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe the seal assembly diameter as contributing any unexpected results to the system. As such, parameters such as the seal assembly diameter being about 0.025” to about 0.100” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the seal assembly diameter being about 0.025” to about 0.100” would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. 
Regarding claim 19, the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe  
Regarding claim 22, the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe the seal assembly diameter as contributing any unexpected results to the system. As such, parameters such as the seal assembly diameter being about 0.025” to about 0.100” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the seal assembly diameter being about 0.025” to about 0.100” would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. 
Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner (U.S. Pub No. 20040230161) in view of Widenhouse (U.S. Pub No. 20100081880).
Regarding claim 6, Zeiner discloss the first (the top of 4b connects to the bottom of 4a), second (top portion of 4a connects to bottom portion of 4d), and third connector 
Regarding claim 26, Zeiner discloss the first (the top of 4b connects to the bottom of 4a), second (top portion of 4a connects to bottom portion of 4d), and third connector portions (top portion of 4d connects to bottom portion of 4c). However, Zeiner fails to disclose wherein the first, second, and third connector portions include living hinges. Widenhouse discloses surgical instruments. Widenhouse discloses a living hinge ([0125]). It would be obvious to one of ordinary skill In the art to modify the connector portions of Zeiner with living hinges of Widenhouse. This secures the connectors against movement ([0125]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner (U.S. Pub No. 20040230161) in view of McQueen (U.S. Pub No. 20100057009).
Regarding claim 8, Zeiner fails to disclose wherein an inner edge of each of the first, second, third, and fourth seal sections is straight. McQueen discloses an introducer. McQueen discloses a seal (32) with a plurality of valve members (four sections of 54) and the inner edge of the seal sections are straight (Fig.4A)([0042]). It would be obvious to one of ordinary skill in the art to modify the seal sections of Zeiner with the seal sections of McQueen so that the inner edge of each of the first, second, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783